DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the form" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the long sides" in line 7.  There is insufficient antecedent basis for this limitation in the claim.



Claim 4 recites the limitation "the sides" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 is indefinite because it is unclear whether the cannula and piercing needle are intended to be positively recited. As they are currently only introduced in the preamble of claim 1, they are being interpreted as not being positively recited. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by Di Nardo (20080033462).

As to claim 1, Di Nardo discloses: A cannula holder (2a/2b) to which a cannula (10) and a piercing needle (structured to allow a piercing needle to pass through it) for the cannula holder comprising claw portions (both elements 21) that are formed on a front end of the cannula holder (see figure 4, seen as front end) and which press sides of the cannula either at positions where said claw portions face each other or from multiple directions (clamp onto 10 from the left and right sides of cannula 10, paragraph 0051-0052). Examiner notes the needle and the cannula are not being positively claimed. Thus the device merely needs to have the structure to allow a cannula and a piercing needle to be attached.

As to claim 2, Di Nardo discloses the invention of claim 1, Di Nardo further discloses: a depression (area denoted as 24, see figure 3) in a side of the front end of the cannula holder, allowing visibility of a part of a back end of the cannula from the depression (structured to allow a user to see a part of a back end of the cannula).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Di Nardo (20080033462) in view of Taylor (20090240204)

 wherein the cannula comprises a cap (1) comprising a slit (16, seen as a slit) through which the piercing needle passes at a back end of the cannula (capable of allowing a needle to pass through it, see figure 2), and when the piercing needle has a thin, approximately oblong cross-section that fits together with the form of the slit at a position that allows the piercing needle to pass through the slit (structure is capable of having a needle with a thin, oblong cross section to fit together with the form of the slit at a position that allows the piercing needle to pass through the slit) the claw portions are provided at positions to apply pressing forces perpendicularly toward the long sides facing each other of the approximately oblong cross-section of the piercing needle (capable of applying pressing forces perpendicularly toward the long sides facing each other of the approximately oblong cross-section of the piercing needle). Examiner notes because the needle is not being positively claimed, the structure of the prior art need only be structured to do the function claimed. 
Di Nardo fails to directly disclose: the cap being a resin cap.
In the same field of endeavor, namely medical cannula devices, Taylor teaches that its well-known to make a cannula cap out of resin (paragraph 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cap out of resin as taught by Taylor to enable the cap to be biologically compatible (paragraph 0028).

As to claim 4, Di Nardo discloses the invention of claim 1, Di Nardo further discloses: wherein the cannula comprises a cap (1) comprising a slit (16, seen as a slit) 
Di Nardo fails to directly disclose: the cap being a resin cap.
In the same field of endeavor, namely medical cannula devices, Taylor teaches that its well-known to make a cannula cap out of resin (paragraph 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cap out of resin as taught by Taylor to enable the cap to be biologically compatible (paragraph 0028).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Murkakami (20120165851): teaches cannula grasper

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.